J-S82023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 DAVID ROSS                               :
                                          :
                     Appellant            :   No. 933 EDA 2018

          Appeal from the Judgment of Sentence August 29, 2013
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0001589-2011


BEFORE:       LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                             FILED MARCH 04, 2019

      Appellant, David Ross, appeals from the judgment of sentence entered

on August 29, 2013, following the revocation of his probation. Upon review,

we affirm.

      The trial court summarized the facts and procedural history of this case

as follows:

      On March 11, 2011, [Appellant] entered into a non-negotiated
      guilty plea [] to possession with intent to deliver (“PWID”) and
      conspiracy. [The trial court] sentenced [Appellant] to [11½] to
      23 months [of] confinement followed by five (5) years of probation
      with immediate parole. At the time [the trial court] imposed its
      sentence, [Appellant] had accrued four (4) months of time credit
      towards this sentence.

      On April 1, 2013, while on [] probation, [Appellant] entered into
      a negotiated guilty plea before the Honorable Diana L. Anhalt []
      for [unrelated] crimes committed on March 8, 2012. [Appellant]
      in that case pled guilty to: (i) robbery – threat of immediate
      serious injury in violation of 18 [Pa.C.S.A.] § 3701(a)(1)(ii); (ii)
      possession of a firearm prohibited in violation of 18 [Pa.C.S.A.]

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82023-18


       § 6105(a)(1); and (iii) possessing an instrument of crime with
       intent in violation of 18 [Pa.C.S.A.] § 907(a). [Appellant] was
       sentenced to five (5) to ten (10) years [of] confinement.

       On August 29, 2013, [the trial] court held a violation of probation
       (VOP) hearing [on the 2011 PWID and conspiracy convictions].
       Following arguments from both parties, [the trial] court found
       [Appellant] in violation of its probation, revoked [Appellant’s]
       probation, and sentenced him to a term of four (4) to eight (8)
       years’ incarceration to run consecutive to the sentence imposed
       by Judge Anhalt.

       On September 6, 2013, [Appellant] filed a motion for
       reconsideration of the VOP sentence, claiming that the sentence
       was excessive in that it far surpassed what was necessary to foster
       [his] rehabilitation. At a reconsideration hearing on January 31,
       2014, [the trial] court denied [Appellant’s] motion for
       reconsideration. No direct appeal was filed.

       On May 22, 2014, [Appellant] filed a petition pursuant to the Post
       Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §[§] 9541[-9546].
       The PCRA petition claimed that [Appellant’s] VOP counsel was
       ineffective for not filing post[-]sentence motions or a direct appeal
       of his VOP sentence, and for not objecting to [Appellant’s] absence
       from the reconsideration hearing. In response, on November 17,
       2017, the Commonwealth filed a motion to dismiss the petition,
       stating that VOP counsel, in fact, did file a post-sentence motion,
       which [the trial] court denied, and thus his counsel was not
       ineffective.    On January 22, 2018, [the trial] court denied
       [Appellant’s] right to file post-sentence motions and reinstated
       [Appellant’s] appellate rights nunc pro tunc. [On February 27,
       2018, counsel for Appellant filed another motion for reinstatement
       of Appellant’s rights nunc pro tunc, conceding that he mistakenly
       missed the deadline to file a notice of appeal. On March 2, 2018,
       the trial court reinstated Appellant’s appellate rights.1]




____________________________________________


1  While the order does not appear on the trial court’s docket, it is contained
in the certified record.



                                           -2-
J-S82023-18


        On March 28, 2018, [Appellant] filed a notice of appeal to [this]
        Court.[2] On April 26, 2018, [the trial] court issued an order
        pursuant to Pa.R.A.P. 1925(b), requiring [Appellant] to file a
        concise statement of [errors] complained of on appeal within
        twenty-one (21) days. On May 17, 2018, [Appellant] filed a
        preliminary statement of [errors] complained of on appeal, as well
        as a motion for [an] extension of time to file a 1925(b) statement,
        as the notes of testimony of the trial and sentencing were
        unavailable.   [The trial] court granted the motion for [an]
        extension of time on May 29, 2018. On July 5, 2018, [Appellant]
        submitted a second[, timely Rule] 1925(b) statement. [The trial
        court issued an opinion pursuant to Pa.R.A.P. 1925(a) on July 19,
        2018.]

Trial   Court   Opinion,     7/19/2018,        (unpaginated)   at   *1-3   (superfluous

capitalization and record citations omitted).

        On appeal, Appellant presents the following issue for our review:

        1. Was the [trial] court’s sentence excessive and an abuse of
           discretion?

Appellant’s Brief at 8.

        Appellant claims, in sum:

        This appeal should be granted because the [trial c]ourt failed to
        state an adequate basis for the sentence imposed at sentencing.
        The sentence was contrary to the fundamental norms of the
        sentencing process in that it was imposed for a violation of
____________________________________________


2  In his notice of appeal Appellant also challenged the trial court’s denial of
his right to file a post-sentence motion nunc pro tunc. However, the trial court
denied relief on this claim by order entered on January 22, 2018. Thus,
Appellant’s notice of appeal filed on March 28, 2018 was patently untimely
and we lack jurisdiction to examine the merits of the trial court’s decision on
that issue. See Pa.R.A.P. 903(a) (“the notice of appeal [] shall be filed within
30 days after the entry of the order from which the appeal is taken.”).
Moreover, Appellant does not currently argue that he is entitled to relief
following the denial of his right to file a post-sentence motion nunc pro tunc.
In fact, as stated above and upon our review of the certified record, Appellant
did file a post-sentence motion for reconsideration of his VOP sentence on
September 6, 2013, claiming that the sentence was excessive.

                                           -3-
J-S82023-18


      probation due to [] Appellant’s having pled guilty to and accepted
      responsibility for some relatively minor offences. A state sentence
      was an extreme sentence under the circumstances.

Id. at 11. Appellant also asserts that the trial court erred by failing to consider

whether his sentence of confinement was consistent with the protection of the

public, the gravity of the offense as it related to the impact on the life of the

victim and on the community, and the rehabilitative needs of the defendant.

Id. at 14, citing 42 Pa.C.S.A. § 9721(b).

      “Challenges to the discretionary aspects of sentencing do not entitle a

petitioner to review as of right.” Commonwealth v. Swope, 123 A.3d 333,

337 (Pa. Super. 2015) (citation omitted). Before this Court can address such

a discretionary challenge, an appellant must comply with the following

requirements:

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court's jurisdiction by satisfying a four-part test:
      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant's brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Id.

      Here, Appellant filed a timely notice of appeal and preserved his issues

in a post-sentence motion following the revocation of his probation and

sentencing. Further, Appellant's brief includes a concise statement of reasons

relied upon for allowance of appeal with respect to the discretionary aspects

of his sentence pursuant to Pa.R.A.P. 2119(f). See Appellant's Brief at 11. We


                                       -4-
J-S82023-18



now must determine whether Appellant presents a substantial question that

the sentence appealed from is not appropriate under the Sentencing Code.

      We have previously held:

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge's actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

      Upon revoking probation, a sentencing court may choose from any
      of the sentencing options that existed at the time of the original
      sentencing, including incarceration. 42 Pa.C.S.A. § 9771(b).
      However, the imposition of total confinement upon revocation
      requires a finding that either “(1) the defendant has been
      convicted of another crime; or (2) the conduct of the defendant
      indicates that it is likely that he will commit another crime if he is
      not imprisoned, or (3) such a sentence is essential to vindicate
      the authority of the court.” 42 Pa.C.S.A. § 9771(c).

      An appellant making an excessiveness claim raises a substantial
      question when he sufficiently articulates the manner in which the
      sentence violates either a specific provision of the sentencing
      scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process.

      When imposing a sentence, the sentencing court must consider
      the factors set out in 42 Pa.C.S.A. § 9721(b), that is, the
      protection of the public, gravity of offense in relation to impact on
      victim and community, and rehabilitative needs of the defendant.

Swope, 123 A.3d at 338 (internal citations, original brackets, footnotes, and

some quotations omitted).

      This Court has held that “an excessive sentence claim—in conjunction

with an assertion that the court failed to consider mitigating factors—raises a

substantial question.” Id. at 339, citing Commonwealth v. Raven, 97 A.3d


                                      -5-
J-S82023-18



1244, 1253 (Pa. Super. 2014). Moreover, an allegation that the trial court

failed to offer specific reasons for a sentence also raises a substantial question.

See Commonwealth v. Dunphy, 20 A.3d 1215, 1222 (Pa. Super. 2011);

see also 42 Pa.C.S.A. § 9721(b) (“In every case in which the court imposes

a sentence for a felony or misdemeanor [] the court shall make as part of the

record, and disclose in open court at the time of sentencing, a statement of

the reason or reasons for the sentence imposed.”) (emphasis added). Thus,

we conclude that Appellant has raised a substantial question for our review.

      Our Supreme Court has previously determined:

      a trial court has broad discretion in sentencing a defendant, and
      concomitantly, the appellate courts utilize a deferential standard
      of appellate review in determining whether the trial court abused
      its discretion in fashioning an appropriate sentence. The reason
      for this broad discretion and deferential standard of appellate
      review is that the sentencing court is in the best position to
      measure various factors and determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it. Simply stated, the sentencing court
      sentences flesh-and-blood defendants and the nuances of
      sentencing decisions are difficult to gauge from the cold transcript
      used upon appellate review. Moreover, the sentencing court
      enjoys an institutional advantage to appellate review, bringing to
      its decisions an expertise, experience, and judgment that should
      not be lightly disturbed.

      The sentencing court's institutional advantage is, perhaps, more
      pronounced in fashioning a sentence following the revocation of
      probation, which is qualitatively different than an initial sentencing
      proceeding. At initial sentencing, all of the rules and procedures
      designed to inform the court and to cabin its discretionary
      sentencing authority properly are involved and play a crucial role.
      However, it is a different matter when a defendant reappears
      before the court for sentencing proceedings following a violation
      of the mercy bestowed upon him in the form of a probationary
      sentence. For example, in such a case, contrary to when an initial

                                       -6-
J-S82023-18


     sentence is imposed, the Sentencing Guidelines do not apply, and
     the revocation court is not cabined by Section 9721(b)'s
     requirement that “the sentence imposed should call for
     confinement that is consistent with the protection of the public,
     the gravity of the offense as it relates to the impact on the life of
     the victim and on the community, and the rehabilitative needs of
     the defendant.” 42 Pa.C.S.A. § 9721.

     Upon revoking probation, “the sentencing alternatives available to
     the court shall be the same as were available at the time of initial
     sentencing, due consideration being given to the time spent
     serving the order of probation.” 42 Pa.C.S.A. § 9771(b). Thus,
     upon revoking probation, the trial court is limited only by the
     maximum sentence that it could have imposed originally at the
     time of the probationary sentence, although once probation has
     been revoked, the court shall not impose a sentence of total
     confinement unless it finds that:

           (1) the defendant has been convicted of another
           crime; or

           (2) the conduct of the defendant indicates that it is
           likely that he will commit another crime if he is not
           imprisoned; or

           (3) such a sentence is essential to vindicate the
           authority of the court.

     42 Pa.C.S. § 9771(c).

     Moreover, 42 Pa.C.S.A. § 9721(b) specifies that in every case
     following the revocation of probation, “the court shall make as a
     part of the record, and disclose in open court at the time of
     sentencing, a statement of the reason or reasons for the sentence
     imposed.” See also Pa.R.Crim.P. 708 (indicating at the time of
     sentence following the revocation of probation, “[t]he judge shall
     state on the record the reasons for the sentence imposed.”).

     However, following revocation, a sentencing court need not
     undertake a lengthy discourse for its reasons for imposing a
     sentence or specifically reference the statutes in question. Simply
     put, since the defendant has previously appeared before the
     sentencing court, the stated reasons for a revocation sentence
     need not be as elaborate as that which is required at initial

                                     -7-
J-S82023-18


      sentencing. The rationale for this is obvious. When sentencing is
      a consequence of the revocation of probation, the trial judge is
      already fully informed as to the facts and circumstances of both
      the crime and the nature of the defendant, particularly where []
      the trial judge had the benefit of a [pre-sentence investigation
      report] during the initial sentencing proceedings.

Commonwealth v. Pasture, 107 A.3d 21, 27–28 (Pa. 2014) (case citations,

footnotes, and some quotations omitted).

      Initially, we reject Appellant’s contention that the trial court was

required to balance the factors set forth under Section 9721(b) when imposing

Appellant’s VOP sentence. See id. at 27 (revocation court is not cabined by

Section 9721(b)'s requirement that “the sentence imposed should call for

confinement that is consistent with the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant.”).         Moreover,

although the trial court did not engage in a lengthy discourse when imposing

Appellant’s current sentence, it adequately stated its reasons on the record.

The trial court recognized that Appellant’s criminal behavior had escalated

with Appellant committing “more serious crimes … within one year of the start

of [his original] probationary period.”     Trial Court Opinion, 7/19/2018,

(unpaginated) at *2. Because Appellant was convicted of a new crime, the

trial court was permitted to impose a sentence of total confinement upon

revocation of his probation. As such, the trial court was only limited by the

maximum sentence that it could have imposed originally when it imposed the

probationary sentence.      There is no dispute that Appellant’s original

convictions for PWID and conspiracy each have maximum penalties of 15

                                     -8-
J-S82023-18



years of imprisonment. Upon revocation of his probation, Appellant received

an aggregate, permissible sentence of four to eight years of incarceration.

        Furthermore, we note that the trial court presided over Appellant’s

original PWID proceeding and had the benefit of a pre-sentence investigation

report at the time of the initial sentencing. Thus, we presume the trial judge

was already fully informed as to the facts and circumstances of the underlying

case.    Additionally, upon review of the notes of testimony from the VOP

hearing, the trial court determined that the prior period of probation was an

ineffective rehabilitation effort, Appellant’s behavior escalated from narcotics

related crimes to armed robbery, and the public deserved protection from

further crime. N.T., 8/29/2013, at 5-7; 11 (“What I considered was, the fact

of how long you’d been on probation before you committed the crime, and

what type of crime. It was, indeed, a crime of violence; a gunpoint robbery.”).

The undisputed facts of record make clear that such a determination did not

constitute an abuse of discretion.   Finally, we note that Appellant has not

suggested any mitigating factors that the trial court should have considered,

but did not. Hence, based upon all of the foregoing, we discern no abuse of

discretion in sentencing Appellant following the revocation of his probation.

        Judgment of sentence affirmed.




                                     -9-
J-S82023-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/19




                          - 10 -